Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Specie A (Claims 1-3, 10, 12, 13-15 and 20) in the reply filed on 4/28/2022 is acknowledged.
Claims 1-3, 10, 12-15 and 20 are under consideration.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 10, 12-15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
The claims are directed at methods and therefore are directed at one of the four statutory categories (MPEP 2106.06(I)).

Step 2A prong 1
Prong 1 requires the Examiner to determine whether the claims recite an abstract idea that fall under one of the following four categories: a) mathematical concept, b) certain methods of organizing human activity, c) mental process, or d) other abstract ideas such as an idea of itself (MPEP 2106.04(a)(2)). 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Specifically, representative claim 1 recites:  
A manufacturing control apparatus that controls an output value of an intermediate product produced in a plurality of manufacturing processes of a manufacturing apparatus, the manufacturing control apparatus comprising: an acquiring part configured to acquire past manufacturing data in which a target value of an output value of the intermediate product, the output value of the intermediate product, and quality of a final product produced from the manufacturing apparatus are associated with one another; an output predicting part configured to predict, based on the target value of the intermediate product and the output value of the intermediate product in the past manufacturing data, the output value of the intermediate product for each of possible target values of the intermediate product; and a quality predicting part configured to predict, based on the output value of the intermediate product and the quality of the final product in the past manufacturing data, the quality of the final product from a predicted value of the output value of the intermediate product for each of the possible target values predicted by the outgoing predicting part.

The highlighted portion of the claim constitutes an abstract idea because it is analogous to other ideas identified as abstract in court decisions. 
See MPEP 2106.04(a)(2)(I)(A-C) which has distilled some concepts that the courts have deemed ineligible. Each limitation above is analogous to subject matter deemed an abstract idea in previous court decisions as collecting, displaying, and manipulating data (MPEP 2106.04(a)(2)(I)(B)(i)) and collecting information, analyzing it, and displaying certain results of the collection and analysis (MPEP 2106.04(a)(2)(I)(B)(ii)).
The claims at issue can be summarized as collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group v. Alstrom, 2015-1778).  See also the seminal case of Parker v. Flook, 437 U.S. 584, where the Supreme Court found that mere post-solution activity (such as the natural output of a mathematical algorithm) does not make the ineligible eligible. The CAFC has treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; . . . In a similar vein, the Court has treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613;. . . Also, the Court has recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347.  
In this particular case, data is being gathered and manipulated.  The claim is directed only at the abstract idea.

Step 2A prong 2
Under prong 2 Examiner is to determine whether the additional elements integrate the abstract idea into a practical application. In order to do this Examiner must identify whether there are additional elements and evaluate whether those additional elements individually and in combination integrate the abstract idea into a practical application (MPEP 2106.04(d)(1-2)).
In this case, there are no additional elements outside of the abstract idea.
Step 2B
The second part of the Alice/Mayo test is often referred to as a search for an inventive concept.  An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).  The MPEP provides relevant considerations for evaluating whether additional elements amount to an inventive concept (MPEP 2106.05):

i. Improvements to the functioning of a computer (none claimed)
ii. Improvements to any other technology or technical field (the improvement to technology cannot be the abstract idea alone) 
iii. Applying the judicial exception with, or by use of, a particular machine (not found)
iv. Effecting a transformation or reduction of a particular article to a different state or thing (not found)
v. Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application (not found)
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (not found).
As such, the additional elements, considered individually and in combination with the other claim elements, do not make the claim as a whole significantly more than the abstract idea itself.  Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.

As to the remaining Claims, Claim 2, “the quality predicting part comprises an expected value predicting part configured to predict an expected value of the quality of the final product for each of the possible target values, and a risk predicting part configured to predict a risk of deteriorating the quality of the final product for each of the possible target values”;  Claim 3, “further comprising a possible target value storage configured to store the plurality of possible target values of the intermediate product, wherein the output predicting part predicts the output value of the intermediate product for each other the plurality of possible target vales, the expected value predicting part predicts the expected value of the quality of the final product for each of the plurality of possible target values”; Claim 10, “a target value determining part configured to determine, based on a predicted value of the quality of the final product for each of the plurality of possible target values, the target value of the intermediate product from the plurality of possible target values”; and  Claim 12, “the target value determining part determines the target value of the intermediate product from the plurality of possible target values based on at least one of reinforcement learning or a bandit algorithm”, the highlighted portion of the claim constitutes an abstract idea because it is analogous to other ideas identified as abstract in court decisions. Claims 2-3, 10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as discussed with respect to Claim 1, and the application of  Steps 1-2.
Claims 13-15 and 20 pertain to a process and a non-transitory recording medium for performing the process of apparatus Claims 1-3, 10 and 12, and are rejected under 35 USC 101 for the same reasons as discussed above with respect to the apparatus Claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoyasu (US 7,047,095) in view of Akira et al (JP 2011221642).
	 With respect to Claim 1, Tomoyasu  discloses a manufacturing control apparatus that controls an output value of an intermediate product (etched wafer, column 8, lines 1-35) produced in a plurality of manufacturing processes of a manufacturing apparatus (Figure 1 and corresponding text) , the manufacturing control apparatus comprising: an acquiring part configured to acquire past manufacturing data (column 4, lines 1-20) in which a target value (etch thickness desired) of an output value of the intermediate product, the output value (actual thickness of etch) of the intermediate product, and quality  (column 14, lines 45-60) of a final product produced from the manufacturing apparatus are associated with one another; an output predicting part configured to predict, based on the target value of the intermediate product and the output value of the intermediate product in the past manufacturing data, the output value of the intermediate product for each of possible target values of the intermediate product. See Figures 3A-3B, 5 and 7 and corresponding text, especially column 11, 15 to column 15, line 10. 
	Tomoyasu differs from the Claims at hand in that Tomoyasu does not disclose “ a quality predicting part configured to predict, based on the output value of the intermediate product and the quality of the final product in the past manufacturing data, the quality of the final product from a predicted value of the output value of the intermediate product for each of the possible target values predicted by the outgoing predicting part”.
	Akira et al, also pertains to semiconductor processing (column 2, lines 1-10), and  disclose a quality predicting part configured to predict, based on the output value of the intermediate product and the quality of the final product in the past manufacturing data, the quality of the final product from a predicted value of the output value of the intermediate product for each of the possible target values predicted by the outgoing predicting part. See column 3, last paragraph to column 4, first paragraph and columns 5-6. 
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention to, use the quality predicting part of Akira et al, in the process of Tomoyasu, for its known benefit in the art of predicting the quality of the final product. The use of a known process, for its known benefit, quality prediction, would have been prima facie obvious to one of ordinary skill in the art, as both references pertain to semiconductor process control systems.    
	With respect to Claim 2, Akira et al disclose the quality predicting part comprises an expected value predicting part configured to predict an expected value of the quality of the final product for each of the possible target values, and a risk predicting part configured to predict a risk of deteriorating the quality of the final product for each of the possible target values. See last three paragraphs of page 5.
With respect to Claim 3, Akira et al discloses further comprising a possible target value storage configured to store the plurality of possible target values of the intermediate product, wherein the output predicting part predicts the output value of the intermediate product for each other the plurality of possible target vales, the expected value predicting part predicts the expected value of the quality of the final product for each of the plurality of possible target values. See last four paragraphs of page 4.
	With respect to Claim 10, and the limitation “ a target value determining part configured to determine, based on a predicted value of the quality of the final product for each of the plurality of possible target values, the target value of the intermediate product from the plurality of possible target values”, the determination of the target values among possible target values would be a matter of optimization, for its benefit of optimizing the quality of the final product.
	With respect to Claim 12, and the limitation “the target value determining part determines the target value of the intermediate product from the plurality of possible target values based on at least one of reinforcement learning or a bandit algorithm”, the Examiner takes Official Notice that reinforcement learning or bandit algorithm are well known in the art.
	
With respect to Claim 13,  the use of the apparatus as discussed above with respect to Claim 1,  would make obvious the method of Claim 13.
With respect to Claim 14,  the use of the apparatus as discussed above with respect to Claim 2,  would make obvious the method of Claim 14.
With respect to Claim 15,  the use of the apparatus as discussed above with respect to Claim 3,  would make obvious the method of Claim 15.
With respect to Claim 20, Official Notice is taken that the use of a non-transitory recording medium for recording a program as discussed with respect to Claim 13 would be well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
7/21/2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812